Citation Nr: 0005489	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-17 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right foot/ankle 
condition, diagnosed as arthritis, posterior facet 
talocalcaneal coalition, and slight valgus tilt lateral ankle 
mortise.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




INTRODUCTION

The appellant had active military service from February 1959 
to December 1962.  This appeal is from a May 1997 rating 
decision of the Department of Veterans Affairs (VA) regional 
office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  The appellant has osteoarthritis of the right ankle.

2.  There is no medical evidence of arthritis in service or 
within a year of service, and no medical opinion of nexus 
between arthritis and any disease or injury in service, and 
the claim for service connection for arthritis of the right 
ankle is not plausible.

3.  The appellant has posterior talocalcaneal coalition of 
the right foot and slight valgus tilt of the lateral right 
ankle mortise.

4.  Clear and unmistakable evidence shows that the posterior 
talocalcaneal coalition and valgus tilt existed prior to 
entrance into service and that they are congenital diseases 
or defects.

5.  There is no competent evidence that the posterior 
talocalcaneal coalition or valgus tilt increased in severity 
during military service.

6.  There is no competent evidence of any superimposed injury 
to the right foot/ankle during military service.

7.  The claim of entitlement to service connection for 
congenital right ankle/foot disorders is not plausible.


CONCLUSION OF LAW

The appellant has not stated a well-grounded claim of 
entitlement to service-connection for right foot/ankle 
disorders, diagnosed as arthritis; posterior facet 
talocalcaneal coalition; and slight valgus tilt lateral ankle 
mortise.  38 U.S.C.A. § 5107(a), 38 C.F.R. §§ 3.303(c), 3.306 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records are negative for any 
complaints of or treatment for a foot or ankle condition.  On 
his report of medical history for enlistment in February 
1959, he denied any foot trouble; bone, joint, or other 
deformity; and lameness.  His feet and lower extremities were 
assessed as normal on the enlistment examination.  Likewise, 
on his separation examination, he denied any foot trouble; 
bone, joint, or other deformity; and lameness.  His lower 
extremities and feet were clinically assessed as normal.

In February 1997, the appellant filed a claim seeking 
service-connected compensation for a right ankle and foot 
disorder on the basis that it was aggravated by service.  He 
reported swelling, aching, walking with a limp, and "giving 
out."  He reported that he had no treatment while on active 
duty and that he had been treated since 1996 by Dan Sparks, 
M.D.

The RO requested the appellant's treatment records from Dr. 
Sparks.  In March 1997, a treatment note dated in January 
1997 was received from Danny R. Sparks, M.D.  It noted that 
the appellant was seen for follow-up of ankle pain.  The 
appellant reported that his ankle had done pretty well until 
the last few months, during which time the appellant reported 
several episodes of his ankle buckling under him and making 
him fall.  He reported his ankle seemed weak and was hurting 
more.  On examination, there was pain in the posterior aspect 
of the ankle.  Neurologic status was intact, and range of 
motion was good, although his subtalar motion was decreased.  
He had a slight varus deformity at the subtalar joint area, 
and the remainder of the ankle examination was normal.  An x-
ray was reported to show almost a fusion in the area of the 
posterior subtalar joint.  The doctor stated that the 
appellant's subtalar joint was becoming more stiff as the 
degenerative process worsened.  A vigorous program of 
physical therapy was planned.

In March 1997, a VA medical examination was accorded the 
appellant.  The appellant reported pain in the right ankle 
joint and occasional swelling.  He had a slight limp because 
of the right ankle.  On examination, there was some 
limitation of motion of the right ankle with minimal 
deformity.  X-rays of the right ankle showed no evidence of 
fracture or dislocation.  Talar beaking was seen along with a 
small amount of enthesopathic changes at the Achilles' tendon 
insertion.  Other joint spaces were well maintained.  The 
examiner diagnosed osteoarthritis of the right ankle with 
questionable ankylosis of the talocalcaneal joint.

In a May 1997 rating decision, the RO determined that the 
appellant's claim was not well grounded, there being no 
evidence of incurrence or aggravation in military service.

In March 1998, the appellant submitted a statement from 
W.L.B., who said he was housed in the same barracks as the 
appellant at Andrews Air Force Base.  He said the appellant 
suffered leg and ankle injuries which, to the best of his 
knowledge, he received while in basic training at Lackland 
Air Force Base.  In May 1998, the appellant submitted a 
statement from R.L.D., who said he was stationed with the 
appellant at Andrews AFB from April 1961 to April 1962, and 
that he knew the appellant to have been excused from drilling 
and marching in parades.  He said that it was common 
knowledge that the excuses were related to physical problems 
because of leg and ankle injuries he received at Lackland 
AFB.

In November 1998, the appellant submitted a treatment record 
from Northeast Orthopedic Clinic dated in June 1998.  The 
treatment record related to left [sic] foot and ankle pain.  
It was noted that Dr. Sparks had seen the appellant one time 
before and had recommended conservative treatment.  Both feet 
were examined, and there was evidence of very restricted 
hindfoot movement on the right foot, with tenderness and 
slight eversion posture of the foot and ankle.  The 
anterolateral ankle joint was tender without any associated 
instability or swelling.  An x-ray was said to show a 
posterior talocalcaneal coalition, very evident on the 
lateral view.  The ankle joint was formed in a slight valgus 
position of at least four degrees of lateral tilt of the 
mortise.  The impression was (1) posterior facet 
talocalcaneal coalition, right foot, probably with secondary 
stress irritation of the right ankle; and (2) slight valgus 
tilt lateral ankle mortise.

The examiner stated that these are both developmental 
problems and noted that the appellant contended that they 
were not symptomatic until active military service.  The 
examiner stated that certain military basic training 
activities could quite obviously aggravate this kind of a 
foot.  The examiner stated that he had told the appellant 
that these problems were congenital/developmental.  The 
examiner noted that this type of foot would lend itself to 
the development of foot and ankle problems with stress.

In January 1999, the appellant submitted a statement to the 
RO.  Also submitted was a statement from his mother, dated in 
March 1997, and a copy of a letter to him, dated in 1961, 
thanking him for his driving for the Inaugural Parade 
Committee.  The 1961 letter contains no information relating 
to a foot or ankle problem or complaints.  The statement from 
the appellant's mother says that the appellant was born with 
a deformed right ankle, and that she was told at his birth 
that he would have trouble walking and that he would walk 
with a limp.  She said that she was told that, as he got 
older, he would have pain and his limp would get worse with 
swelling.

The appellant's statement recounted that his medical records 
would not show any problem with his ankle.  He said he was 
told by his family when he joined the service not to complain 
of pain, so he did not.  He said he addressed his pain by 
soaking his ankle and foot at night in alcohol and taking 
aspirin.  He said he had to do duck walks two or three times 
around a field.  He said he did not have treatment for many 
years because he did not know he could make a claim for 
something he had when he went in the service but that was 
aggravated by duck walks and marching.


II.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  The evidence may show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied to establish service connection.  A veteran who has 
90 days or more of service may be entitled to presumptive 
service connection of a chronic disease that becomes manifest 
to a degree of 10 percent or more within one year from 
service.  38 U.S.C.A. §§ 1112, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.307 (1999).  Arthritis is one of the chronic 
diseases for which such presumptive service connection may be 
granted.  38 C.F.R. § 3.309(a) (1999).

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  This does not 
mean that any manifestation of joint pain will permit service 
connection of arthritis first shown as a clear-cut entity at 
some later date.  38 C.F.R. § 3.303(b) (1999).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Truthfulness of the evidence is presumed in determining 
whether a claim is well-grounded.  Id. at 504.

In this case, there is medical evidence (VA examination) of 
arthritis of the right ankle.  There is, however, no evidence 
of arthritis in service or of manifestation of arthritis to a 
degree of ten percent within a year of service.  No medical 
opinion has related the arthritis of the right ankle to the 
veteran's military service, including to his reported 
training activities of marching or duck-walking.  To the 
extent that the appellant's claim is one for arthritis of the 
right ankle, it is not plausible.

There is also evidence of posterior facet talocalcaneal 
coalition, right foot, probably with secondary stress 
irritation of the right ankle and slight valgus tilt of the 
lateral ankle mortise.  These diagnoses require further 
discussion.  The appellant asserts that these conditions pre-
existed service and were aggravated by his military service.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. §§ 1111 
and 1132 (West 1991); 38 C.F.R. § 3.304(b) (1999).

In this case, no abnormalities of the feet or joints were 
noted on entrance examination, and the appellant did not 
complain of such problems.  The question is whether clear and 
unmistakable evidence shows that his right ankle and foot 
condition pre-existed service.  In this case, the appellant 
states that his ankle condition existed prior to service.  He 
is not a medical expert, but he may be expected to know 
whether he had a problem with his ankle before entering the 
service.  His mother has stated that his right ankle was 
deformed at birth.  She is certainly competent to state the 
fact of the deformity existing at birth.  The appellant's 
private physician had stated unequivocally that the veteran's 
right foot and ankle problems are congenital/developmental 
and not related to trauma.  There is no medical or lay 
evidence to the contrary.  The Board finds this to be clear 
and unmistakable evidence that the appellant's right 
posterior facet talocalcaneal coalition and slight valgus 
tilt of the lateral ankle mortise existed prior to 
enlistment, and the presumption of soundness is rebutted.  
See Harris v. West, 11 Vet. App. 456 (1998), aff'd, No. 99-
7057 (Fed. Cir. Feb. 17, 2000).

Service connection may be granted for aggravation of a pre-
service disability.  38 C.F.R. § 3.306 (1999).  

The analysis of that issue turns on whether the veteran's 
diagnosed ankle disorders are a preexisting injury or 
disease, or whether they are a congenital or developmental 
condition, and, if the latter, whether a disease or a defect.

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service.  See 38 C.F.R. 
§ 3.306(a) (1999).  A congenital or developmental defect is 
not a disease or injury within the meaning of applicable law.  
See 38 C.F.R. § 3.303(c) (1999).  No disability resulting 
from a congenital or developmental defect may be service 
connected.  Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
Service connection may be granted for a congenital or 
developmental disease if aggravation of the condition 
occurred during service.  VAOPGCPREC 82-90.

In this case, the evidence is clear that the veteran's right 
ankle problems did not result from disease or injury prior to 
service.  That he was born with these conditions is confirmed 
by his mother and by his private physician.  They are 
congenital, that is, existing at birth but not hereditary, as 
in, a congenital abnormality.  See Webster's II New Riverside 
University Dictionary, 298 (1988).  

The next question that must be addressed is whether the 
congenital condition was a disease process or a defect.   VA 
General Counsel's Office has defined a "defect" as an 
imperfection or structural abnormality.  VAOPGCPREC 82-90.  
It appears from the medical description of the appellant's 
valgus lateral tilt and posterior facet talocalcaneal 
coalition that these are structural abnormalities rather than 
disease processes.  They are abnormalities in the way the 
veteran's ankle was formed, existing at birth.  The Board 
finds that the description of these conditions might most 
accurately categorize them as defects, rather than disease 
processes.  However, the Board will also consider whether a 
different result might obtain if these conditions were 
classified as congenital diseases rather than defects.

Turning first to consideration of the ankle disorders as 
congenital diseases, service connection on the basis of 
aggravation may be shown when there is an increase in 
disability during service.  See 38 C.F.R. § 3.306(a) (1999).  
On this point, there is no evidence of increase in 
disability.  There were no complaints or treatment during 
service for the right ankle or foot, as the appellant 
acknowledges.  No complaints were noted, and no abnormalities 
found, on separation examination.  No treatment was sought 
for the right foot or ankle until more than 30 years after 
service.  Accordingly, if the appellant's ankle/foot 
disorders are considered diseases, there is no evidence of 
increase in disability during service.  Whatever the 
appellant's complaints of pain on exercise, they were not 
shown to result in any identifiable residual on separation 
examination or for many years later.

Considering the appellant's ankle disorders as congenital 
defects, it is clear that such defects, since they are not 
diseases or injuries under applicable law, may not qualify 
the appellant for service-connected compensation.  It 
requires more than an increase in severity during service in 
order to warrant a grant of service connection.  There is a 
lack of entitlement under the law to service connection for 
the appellant's congenital ankle defect unless the evidence 
shows that it was subject to a superimposed disease or injury 
during military service that resulted in disability apart 
from the developmental defect.  See VAOPGCPREC 82-90.

The evidence does not show that any superimposed disease or 
injury to the appellant's right ankle occurred during 
military service that resulted in disability.  The appellant 
reported no inservice injuries; he merely complained, many 
years following service, of pain with physical exercise.  He 
also presented statements from fellow service members who 
recalled his excuse from parades because of leg pain.  These 
men recalled that it was their understanding that the 
appellant was excused because he had been injured in 
training.  However, this is not evidence of such injury.  
First, neither of these individuals served with the appellant 
at the time of the asserted injury.  Second, the appellant 
does not assert such an injury, only that he had pain when 
doing training exercises.  Third, there is no evidence in the 
service medical records of any kind of limiting physical 
profile, which would presumably have required the appellant 
to obtain medical evaluation, which he asserts he did not do.  

The appellant's private physician noted that the appellant's 
ankle condition would lend itself to the development of ankle 
problems with stress.  This opinion does not serve to make 
the appellant's claim plausible.  There is no evidence of 
either superimposed injury or increase in disability during 
service, and a medical opinion as to what might have 
happened, without competent evidence that it did happen, 
cannot serve to well-ground the claim.

Accordingly, as the appellant's right foot/ankle condition 
may not be considered a disease or injury according to VA 
law, and as there is no competent medical evidence of a 
superimposed disease or injury during service that resulted 
in disability apart from the developmental defect, the 
appellant has failed to state a plausible claim for service 
connection for posterior facet talocalcaneal coalition, right 
foot, or slight valgus tilt lateral right ankle mortise.  

The Board is cognizant of the fact that the appellant 
maintains that his right foot/ankle condition was aggravated 
by his military service.  Even accepting his statements as 
true, he cannot meet his initial burden under 38 U.S.C.A. 
§ 5107(a) by simply presenting his own opinion as to medical 
causation.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
statements are insufficient to well ground his claim.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).


ORDER

Entitlement to service connection for a right foot/ankle 
condition is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

